DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The previous office action with the non-compliant notice on 12/14/2020 was WITHDRAWN/VACATED.
Response to Arguments
Applicant’s arguments with respect to claims 3 - 6 on 8/3/2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomas et al. (U.S. PG Pub # 20130219942).
Regarding claim 3, Thomas discloses a protective seal assembly for an air conditioning condenser unit (fig 2) comprising:

a coil fin arrangement (fins of coil 30), the coil fin arrangement positioned about at least a portion of a perimeter of the air conditioning condenser unit (fins of coil 30 about the perimeter of unit with enclosure 20 and 22); and the coil fin arrangement having a front side, a rear side and a top end defined by top edges of the plurality of vertically extending coil fins (front and rear sides and top end of fins of coil 30, fig 2).
an elongate flexible seal member (16) having a U-shaped cross-sectional configuration (16 with U-shape) and being structured and disposed to fit over and completely cover the top end of the coil fin arrangement including the top edges of the plurality of vertically extending coil fins (16 covers the tope edges of coil 30) and the elongate flexible seal member being further structured and disposed to extend partially down the front and rear sides of the coil fin arrangement (16 covers the front side of coil and rear side of coil 30) to protectively cover an upper portion of the front and rear sides of the coil fin arrangement (16 covers the upper portion of the front side and rear side of coil 30), and the elongate flexible seal member being further structured and disposed to follow a contour of the top end of the coil fin arrangement to protect the top edges of the plurality of vertically extending coil fins (16 follows contour of top of coil 30).

Regarding claim 6, Thomas discloses the protective seal assembly wherein the elongate flexible seal member is structured and disposed to conform to and follow a .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 - 6 are rejected under 35 U.S.C. 103 as being unpatentable over Amr et al. (U.S. Patent # 5066194) in view of Hoeffken (U.S. Patent # 4475585) and in further view of Chartouni et al. (U.S. Patent # 8742876).
Regarding claim 3, Amr discloses a protective seal assembly for an air conditioning condenser unit (fig 4) comprising:

a coil fin arrangement (32), the coil fin arrangement positioned about at least a portion of a perimeter of the air conditioning condenser unit (32 about the perimeter of unit with enclosure 31); and

an elongate flexible seal member (16) and being structured and disposed to fit over and completely cover the top end of the coil fin arrangement including the top edges of the plurality of vertically extending coil fins (42 covers the tope edges of coil 32).

Amr does not disclose the coil fin arrangement having a front side, a rear side and a top end defined by top edges of the plurality of vertically extending coil fins.
However, Hoeffken teaches the coil fin arrangement having a front side, a rear side and a top end defined by top edges of the plurality of vertically extending coil fins (front and rear sides and top end of fins 76, fig 1).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the coil fin arrangement of Hoeffken with the coil of Amr to allow heat to dissipate from the coil to the outside environment.
	
Amr does not disclose a U-shaped cross-sectional configuration.
However, Chartouni teaches a U-shaped cross-sectional configuration (14 with U-shape, fig 4).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the cross-sectional shape of the seal member of Amr with that of Chartouni in order to provide integrity to the fins and additional sealing to the fins.

The combination of Amr, Hoeffken and Chartouni discloses the elongate flexible seal member being further structured and disposed to extend partially down the front and rear sides of the coil fin arrangement (Amr 17 covers the front side of coil 32 and Chartouni 14 covers the rear side of coil 32 of Amr) to protectively cover an upper portion of the front and rear sides of the coil fin arrangement (Amr 17 covers the upper portion of the front side of coil 32 and Chartouni 14 covers the upper portion of rear side of coil 32 of Amr), and the elongate flexible seal member being further structured and disposed to follow a contour of the top end of the coil fin arrangement to protect the top edges of the plurality of vertically extending coil fins (Amr 17 follows contour of top of coil 32).

Regarding claim 4, the combination of Amr, Hoeffken and Chartouni discloses the protective seal assembly wherein the elongate flexible seal member is formed entirely of a rubber composition (Chartouni 14 is made of resin, fig 4, Col 7 Lines 59 - 67).

Regarding claim 5, the combination of Amr, Hoeffken and Chartouni discloses the protective seal assembly wherein the elongate flexible seal member is formed as a unitary body of a single rubber composition (Chartouni 14 is a unitary body made of resin, fig 4).

Regarding claim 6, the combination of Amr, Hoeffken and Chartouni discloses the protective seal assembly wherein the elongate flexible seal member is .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. SUSMITHA KONERU whose telephone number is (571)270-5333.  The examiner can normally be reached on Monday – Friday from 9 A.M. – 4 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/L.S.K/Examiner, Art Unit 3675                             

/VISHAL A PATEL/Primary Examiner, Art Unit 3675